DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin (US 2015/0045988) in view of Katayama (US 2010/0318258).

As per claim 1, Gusikhin teaches a setting assist system of a straddle vehicle ([0007] “motorcycle”) configured to change a vehicle body setting which relates to a traveling function of a vehicle body, the setting assist system comprising: 

A plurality of sensor configured to detect ([0046]) driving operation information relating to a driving operation performed by a rider (105, Fig. 1, [0009] “The computer 105 is generally configured for communications on a controller area network (CAN) bus or the like. Via the CAN bus and/or other mechanisms [] the computer 105 [] receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including data collectors 120.”); 
 
A processor configured to implement (105, Fig. 1):
a learning section which learns a trend of the driving operation performed by the rider, based on the driving operation information received by the receiving section (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”); 
            the trend of the driving operation is a driving habit or preference of the rider (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”);
a creating section which creates setting information relating to the vehicle body setting based on a learning content obtained by learning by the learning section (105, Fig. 1, [0032] “With user initiated learning, in contrast, an operator may request a parameter change, e.g., "make the throttle more sensitive at low speeds," whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.”); and 

an output device which outputs the setting information created by the creating section (105, Fig. 1, [0032] “whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.” “touchscreen”),

the output device a display device ([0032] “touchscreen”).  

Gushikin does not explicitly disclose that the output device is a voice output device.  However, in a related invention Katayama teaches the utilization of a sound emitting device such as a buzzer or speaker for relaying information ([0073]).  It would have been obvious to modify Gushikin with an audio output to apprise a driver of a vehicle of a condition without requiring their eyes to be distracted from their driving environment in order to prevent unnecessary peril to the driver.

Gushikhin does not explicitly disclose that the learning section learns the trend of the driving operation and the creating section creates the setting information when a predetermined condition is met during traveling of the vehicle, while the learning section is prohibited from learning the trend of the driving operation and the creating section is prohibited from creating the setting information when another condition is met during traveling of the vehicle.  However, in a related invention, Katayama teaches the utilization of a manual switch by which a driver may indicate a desire to store situation data of the vehicle or cancel a potential storage of such data based upon the driver’s judgment ([0024-0025] and [0074] – the predetermined condition being the input received from the manual switch 5, if no data is being learned, the creating section cannot create setting information) .  It would have been obvious to modify Gushikhin with the ability to learn a trend and create setting information thereupon when a predetermined condition is met and not when another condition is met such that when a is being utilized for traveling from an origin to destination, it will learn a trend of data when appropriate and not include irrelevant data which may be caused by a stop in motion during the traveling of the vehicle in order to filter out unnecessary noise and prevent an undesirable influence on the vehicle control systems based upon the inclusion of superfluous information..   

Gushikhin does not explicitly disclose that a trend is learned.  However, Gushikhin teaches a mapping of a sensed data ([0014]) which appears to be equivalent to the concept of learning a trend.  It would have been obvious to modify Gusikhin with the ability to learn a trend from the sensed data in order to identify preferences based off of real-time collected data so as to provide a user with an optimally configured vehicle during the operation thereof.

As per claim 2, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising an input device configured to receive an evaluation for the setting information ([0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”), the evaluation being input by the rider ([0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”)

wherein the input device is a switch ([0032] “human-machine interface, e.g., a thouchscreen, in a vehicle, etc.”) or a voice input device ([0035] “stored for voice recognition”  “When a user speaks to the SCC … picked up by a microphone data collector 120 that further modifies the sound before it is digitized”), 

wherein the learning section learns a trend of the evaluation input by the rider ([0032]), and 

wherein the creating section creates the setting information based on the learning content including the learned trend of the evaluation command ([0032] “computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.”).  

As per claim 3, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the plurality of sensors are further configured to detect external information other than the driving operation information ([0044] “the server 130 sends the settings 115 determined in the step 415 to the vehicle computer 105”), and wherein the creating section creates the setting information based on the learning content and the external information ([0045] “115 transmitted in the block 420 are applied in a vehicle, e.g., a vehicle computer 105 may send instructions via a CAN bus to various controllers and/or actuators in a vehicle such as a controller of seat positions, minor positions, a transmission controller, a controller of environmental settings, etc”).  

As per claim 4, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the vehicle body is configured to change a plurality of vehicle body settings ([0045] “various controllers and/or actuators in a vehicle such as a controller of seat positions, minor positions, a transmission controller, a controller of environmental settings, etc”), and wherein the creating section creates the setting information relating to each of the plurality of vehicle body settings based on the learning content (id.).  

As per claim 5, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising an input device configured to receive a learning command directing learning of the trend of the driving operation performed by the rider, 

wherein the input device is a switch ([0032] “human-machine interface, e.g., a thouchscreen, in a vehicle, etc.”) or a voice input device ([0035] “stored for voice recognition”  “When a user speaks to the SCC … picked up by a microphone data collector 120 that further modifies the sound before it is digitized”), 

and wherein the learning section is configured to determine whether or not to perform the learning, in response to the learning command received by the input device ([0042], [0046], [0032] “and then a vehicle operator may be surveyed, e.g., using an application on a mobile device, using a human-machine interface, e.g., a touchscreen, in a vehicle, etc., to determine whether the operator likes or dislikes the change”).  

As per claim 6, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the output device is further configured to notify the rider of a change in the vehicle body setting ([0032] “an operator may request a parameter change, e.g., "make the throttle more sensitive at low speeds," whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes”).  

As per claim 7, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the creating section stores the setting information previously created, and creates change information ([0008] “vehicle computers 105 are each disposed in a vehicle, and each includes one or more processors as well as at least one memory that stores collected data 110 concerning an operator's use of the vehicle, along with settings data 115 concerning vehicle settings preferred by and/or beneficial for a vehicle operator.”), indicating a change from the setting information previously created, and wherein the output device outputs the setting information and the changed information which have been created by the creating section ([0032]).  

As per claim 8, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising: 

memory which stores the learning content obtained by the learning section and identification information so that the learning content corresponds to the predetermined information ([0008] “vehicle computers 105 are each disposed in a vehicle, and each includes one or more processors as well as at least one memory that stores collected data 110 concerning an operator's use of the vehicle, along with settings data 115 concerning vehicle settings preferred by and/or beneficial for a vehicle operator.” and [0033]), 
wherein the learning section obtains the learning content from the memory section based on the identification information attached to the driving operation information ([0051]), and 
learns the trend of the driving operation performed by the rider, based on the obtained learning content the driving operation information ([0032]).  

As per claim 9, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the processor is disposed remotely from the straddle vehicle body ([0047] “the server”), and wherein the processor receives the driving operation information sent from a wireless communication device which is provided at the vehicle body ([0046] and [0016]).  

As per claim 11, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, further comprising memory which contains therein setting rules defining the setting information to be created for the learning content ([0009] “Vehicle computer 105 generally includes a processor and a memory, the memory including one or more forms of computer-readable media, and storing instructions executable by the processor for performing various operations, including as disclosed herein. The memory of the computer 105 further generally stores collected data 110 and settings data 115.”), wherein 

the memory contains the learning contents therein, and wherein the creating section creates the setting information based on the learning content and the setting rules ([0009-0011]).  

As per claim 12, Applicant recites a setting assist method having essentially the same limitations as claim 1 supra and is as such rejected under similar rationale as applicable mutatis mutandis.


As per claim 14, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the learning section learns the trend of the driving operation based on an answer to a question, the answer being input by the rider in advance ([0032]).  

As per claim 15, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the setting information includes information associated with a suspension ([0014] “braking”).  

As per claim 17, Gusikhin teaches the setting assist method of the straddle vehicle according to claim 12, wherein the learning section learns the trend of the driving operation based on an answer to a question, the answer being input by the rider in advance ([0032]).  

As per claim 18, Gusikhin teaches the setting assist method of the straddle vehicle according to claim 12, wherein the setting information includes information associated with a suspension ([0014] “braking”).  

As per claim 19, Gusikhin teaches a setting assist system of a straddle vehicle configured to change a vehicle body setting which relates to a traveling function of a vehicle body, the setting assist system comprising: 
a transceiver configured to receive driving operation information relating to a driving operation performed by a rider, the driving operation information being detected by a plurality of sensors ([0046]) driving operation information relating to a driving operation performed by a rider (105, Fig. 1, [0009] “The computer 105 is generally configured for communications on a controller area network (CAN) bus or the like. Via the CAN bus and/or other mechanisms [] the computer 105 [] receive messages from the various devices, e.g., controllers, actuators, sensors, etc., including data collectors 120.”); 
 
A processor configured to implement (105, Fig. 1):
a learning section which learns a trend of the driving operation performed by the rider, based on the driving operation information received by the receiving section (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”); 

a creating section which creates setting information relating to the vehicle body setting based on a learning content obtained by learning by the learning section (105, Fig. 1, [0032] “With user initiated learning, in contrast, an operator may request a parameter change, e.g., "make the throttle more sensitive at low speeds," whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.”); and 

an output device which outputs the setting information created by the creating section (105, Fig. 1, [0032] “whereupon computer 105 modifies a throttle mapping; further, a user interface such as mentioned above may be used to receive input indicating whether a driver prefers the new settings or the old. If the new are preferred, then these are used, and old setting may be retained to direct future incremental changes.” “touchscreen”),

            the trend of the driving operation is a driving habit or preference of the rider (105, Fig. 1, [0026] “could be estimated by a computer 105 in a vehicle and the estimate may be used to automatically change the throttle map to meet the driver's preferences, etc.”);

the output device a display device ([0032] “touchscreen”).  

Gushikin does not explicitly disclose that the output device is a voice output device.  However, in a related invention Katayama teaches the utilization of a sound emitting device such as a buzzer or speaker for relaying information ([0073]).  It would have been obvious to modify Gushikin with an audio output to apprise a driver of a vehicle of a condition without requiring their eyes to be distracted from their driving environment in order to prevent unnecessary peril to the driver.

Gushikhin does not explicitly disclose that the learning section learns the trend of the driving operation and the creating section creates the setting information when a predetermined condition is met during traveling of the vehicle, while the learning section is prohibited from learning the trend of the driving operation and the creating section is prohibited from creating the setting information when another condition is met during traveling of the vehicle.  However, in a related invention, Katayama teaches the utilization of a manual switch by which a driver may indicate a desire to store situation data of the vehicle or cancel a potential storage of such data based upon the driver’s judgment ([0024-0025] and [0074] – the predetermined condition being the input received from the manual switch 5, if no data is being learned, the creating section cannot create setting information) .  It would have been obvious to modify Gushikhin with the ability to learn a trend and create setting information thereupon when a predetermined condition is met and not when another condition is met such that when a is being utilized for traveling from an origin to destination, it will learn a trend of data when appropriate and not include irrelevant data which may be caused by a stop in motion during the traveling of the vehicle in order to filter out unnecessary noise and prevent an undesirable influence on the vehicle control systems based upon the inclusion of superfluous information..   

Gushikhin does not explicitly disclose that a trend is learned.  However, Gushikhin teaches a mapping of a sensed data ([0014]) which appears to be equivalent to the concept of learning a trend.  It would have been obvious to modify Gusikhin with the ability to learn a trend from the sensed data in order to identify preferences based off of real-time collected data so as to provide a user with an optimally configured vehicle during the operation thereof.

Claim 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gusikhin (US 2015/0045988) in view of Katayama (US 2010/0318258).as applied to claims 1 and 12 respectively above (“Gusikhin”), and further in view of Akatsuka (2018/0009473).

As per claim 13, Gusikhin teaches the setting assist system of the straddle vehicle according to claim 1, wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.   Gusikhin does not explicltly disclose that the wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.  However, in a related invention, Akatsuka teaches a determination of yaw, roll, and lateral vehicle dynamics during running of the vehicle ([0028]).  It would have been obvious to modify Gusikhin wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body in order to make it possible for the driver of the vehicle to perform comfortable steering operation and to easily operate the steering apparatus of the vehicle.  

As per claim 16, Gusikhin teaches the setting assist method of the straddle vehicle according to claim 12, wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.   Gusikhin does not explicltly disclose that the wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body.  However, in a related invention, Akatsuka teaches a determination of yaw, roll, and lateral vehicle dynamics during running of the vehicle ([0028]).  It would have been obvious to modify Gusikhin wherein the trend of the driving operation includes at least one of a trend of shifting body weight of the rider a trend of a roll angle, a pitch angle, or a yawing angle of the vehicle body in order to make it possible for the driver of the vehicle to perform comfortable steering operation and to easily operate the steering apparatus of the vehicle.  


Response to Arguments
Applicant's arguments filed January 19, 2022 (“Remarks”) have been fully considered but they are not persuasive. 
35 U.S.C. § 103 Rejection of Claims 1, 12, and 19

Amended claim 1 modifies the recitations such that the creating section that creates the setting information when a predetermined condition is met and it is prohibited when another condition is met.  Claims 3.  It must be noted from the onset that the “creating section [] creates setting information [] based on learning content obtained by learning performed by the learning section.”  Id. at 2.  Accordingly, the creating section is implicitly prohibited from creating setting data when the learning section is prohibited from learning the trend as no data is available.  Logically, the creating section may operate when it is fed data accrued by the learning section.  In view of Katayama’s discussion of conditions being met allowing for or prohibiting learning, it is clear that such action obviates the claim as currently modified.  
Applicant argues 
Applicant contends that Katayama’s “stor[age] of situation data does not correspond to learning a trend of driving”.  Remarks 11.  This mirrors remarks presented in the Applicant’s remarks filed August 6, 2021 that have not been fully incorporated in the current reply.  The Applicant is referred to the Final Rejection of October 21, 2021 for additional comments regarding this allegation.  However, as presented, the Applicant has merely made a conclusory statement without additional support.  Accordingly, the Examiner is not moved from the interpretation of the claim and references as applied to the rejection supra.
Finally, the Applicant alleges distinction between the pending claim and prior art relying on the phrase “during traveling of the vehicle”.  Remarks 10.  The quoted limitation is related to when learning and creating are both allowed and prohibited.  However, the disclosure does not provide for an explicit definition of what “traveling of the vehicle” may mean.  Further, Gushikhin gathers information regarding the “vehicle operator” (¶ 0032) and Katayama operates with regard to a “driver” (¶ 0074). From the context of utilization of the terms “vehicle operator” and “driver” as opposed to terms associated with static vehicles.  Accordingly, the Applicant’s arguments are not persuasive.


35 U.S.C. § 103 Rejection of Claims 13 and 16
Applicant’s arguments with respect to claims 13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 U.S.C. § 103 Rejection of Claims 2-9, 11, 14-15, 17-18
Applicant has not presented any arguments alleging independent patentability of claims 2-9, 11, 14-15, and 17-18.  Accordingly, these claims remain rejected.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328. The examiner can normally be reached Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A GOLDMAN/Primary Examiner, Art Unit 3663